Case: 2:07-cv-00658-MHW-MRM Doc #: 165 Filed: 10/30/20 Page: 1 of 3 PAGEID #: 10902




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS


  NAWAZ AHMED,
                                               :
                 Petitioner,                              Case No. 2:07-cv-658

                                               :          District Judge Michael H. Watson
         -vs.-                                            Magistrate Judge Michael R. Merz

  MARC C. HOUK, Warden,
                                               :
                 Respondent




                                NOTICE TO PETITIONER


         The Magistrate Judge hereby reports to the parties that he has received a package from

  Petitioner by certified mail (Certified No. 7018 3090 0001 0085 5915), postmarked October 20,

  2020, as inmate mail from the Chillicothe Correctional Institution. The contents consist of (1) a

  one page handwritten letter from Petitioner; (2) a nineteen-page single-spaced document captioned

  “Motion for New Trial,” and (3) a thirty-one page single-spaced document captioned “Motion for

  Reconsideration, Alter and Amend and Vacate, Setaside [sic] the Judgment: F R C P

  [Fed.R.Civ.P.] 59 (e).”

         Document 1 contains no certificate of service and thus is an improper ex parte

  communication. It will be scanned and attached to this Notice and thereby communicated to other

  parties in the case as required by the Code of Judicial Conduct.

         Document 2 contains the following “Proof of Service” at page 19: “Petitioner Nawaz

  Ahmed certify [sic] under penalty of perjury that he has handed over this Motion to Mail C.O. on

                                                   1
Case: 2:07-cv-00658-MHW-MRM Doc #: 165 Filed: 10/30/20 Page: 2 of 3 PAGEID #: 10903




  October 16, 2020. Clerk is requested to serve the Respondent by ECF system. This Motion is

  mailed as per prison mail box rule, meaning is considered filed on Oct. 16, 20[20] the date it is

  signed and handed over to CCI mail staff by certified mail.”

          Document 3 contains the following “Proof of Service” at page 31: “Petitioner Nawaz

  Ahmed certify [sic] under penalty of perjury that he has handed over this Motion to Mail C.O. on

  October 16, 2020. Clerk is requested to serve the Respondent by ECF system. This Motion is

  filed under prison mail box rule. Thus filing date is Oct. 16, 2020, as handed over to Mail C.O.

  for mailing by certified mail.”

          The certified mail package was addressed to “Hon. Magistrate Judge Merz” at 200 West

  Second Street Dayton, Ohio 45402, the address of the Walter H. Rice Federal Building and United

  States Courthouse where the undersigned has his permanent duty station. The contents appear to

  be a set of original papers, and not a copy of something sent to the Clerk for filing. The cover

  letter (Document 1) is addressed to the undersigned.

          Fed.R.Civ.P. 5(d)(2) provides that “A paper not filed electronically is filed by delivering it

  (A) to the clerk; or (B) to a judge who agrees to accept it for filing, and who the must note the

  filing date on the paper and promptly send it to the clerk.” All parties and particularly the Petitioner

  are hereby notified that I have not and do not agree to accept these documents for filing. Petitioner

  made no prior attempt to obtain my acceptance, so his purported reliance on the mailbox rule is

  misplaced. These documents are not filed (except for Document 1 which will be attached to this

  Notice to avoid ex parte communications.) Because consideration of Documents 2 and 3 would

  constitute acceptance of ex parte communications, the Magistrate Judge has not and will not

  consider them. Any future filings from Petitioner, if on paper and mailed for filing, must be mailed

  to the Clerk at 85 Marconi Blvd., Columbus, Ohio 43215, the Clerk’s office responsible for



                                                     2
Case: 2:07-cv-00658-MHW-MRM Doc #: 165 Filed: 10/30/20 Page: 3 of 3 PAGEID #: 10904




  docketing in this case.

            Upon receipt, Petitioner’s counsel shall promptly provide Petitioner with a copy of this

  Notice.



  October 30, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                   3
